DETAILED ACTION
	This is a non-final office action in response to RCE filed 11/11/2021 for U.S. application 16/423,580. Claims 1-3, 5-13 and 15-17 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments filed 10/25/2021 have been entered. Applicant’s arguments that amended features added to the independent claims overcome the prior art rejection are persuasive. A new search was conducted in light of the amended features and new claims and prior art was found as discussed below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “illumination identification unit” and “object identification unit” in claim 1, “robot control unit” in claims 1, 2, 6, 9-10 and 12 and “action identification unit” in claim 2.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meier (US 20180117761) in view of Sweeney (US 10442087) and Francis (US 8447863).
Regarding claim 1, Meier teaches a system for generating instructions for a robot (Figs. 7A-7C depict a method for implementing the system depicted in Fig. 1), the system comprising: 
one or more cameras operable to capture images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area with [0131] discussing the robot using a camera); 
an illumination identification unit operable to identify a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame). 
an object identification unit operable to identify an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest)  and 
a robot control unit operable to generate instructions for a robot in dependence upon the output of the object identification unit (Fig. 7B shows step 726 which stores the 
Meier teaches a robotic control unit identifying illuminated objects as described above but does not explicitly teach identifying an illuminated object by using supplementary data about the environment and one or more light emission units operable by the robot to illuminate objects, wherein the robot is configured to illuminate one or more unrecognized objects in the environment.
Francis teaches using supplementary data about the environment to identify an object (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis including the object’s environment giving an example of identifying an object based on its location in a garage).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object identification context of Francis in order to improve Meier’s object recognition as Francis teaches that this can provide a more specific identification of the object making the overall system more accurate (Col. 24 lines 32-35).
Francis does not explicitly teach one or more light emission units operable by the robot to illuminate objects, wherein the robot is configured to illuminate one or more unrecognized objects in the environment. 
Sweeney teaches one or more light emission units operable by the robot to illuminate objects (Col. 2 lines 45-46 “an ultraviolet light source 112 of the robotic arm 119”), wherein the robot is configured to illuminate one or more unrecognized objects in the environment (Col. 2 lines 45-46 discuss the ultraviolet light source being used to .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object illumination of Sweeney as Sweeney teaches that illuminating the unrecognized object can be used to identify the object which can make it easier for computer vision algorithms to automatically recognize the item (Col. 1 lines 51-65).

Regarding claim 2, Meier teaches comprising an action identification unit operable to identify an action to be performed by the robot (Fig. 7A shows step 702 which is receiving a task indication or command with [0123] discussing an input associated with a task indication), wherein the robot control unit is operable to generate instructions in dependence upon the identified action (Fig. 7A shows step 710 which associates the task with the indication and stores the context and the task input creating instructions with [0131] further discussing the context data being used to perform the task).

Regarding claim 3, Meier teaches comprising one or more audio sensors ([0122] discusses the robotic apparatus detecting sensory input associated with a task with [0008] discussing this indication as including an audible sound wave and [0052] 

Regarding claim 5, Meier teaches comprising one or more light emission units operable by a user to illuminate objects ([0135] “At step 732, an external agent may irradiate the object of interest…the agent may utilize a spot light 206 of FIG. 2 emitting a beam of visible, infrared, ultra violet, and/or other wavelengths of light”).

Regarding claim 6, Meier teaches wherein the robot control unit is operable to generate instructions in dependence upon the identified illumination ([0079] discusses the robots performing appropriate tasks based on the context of the detected illumination).

Regarding claim 7, Meier teaches wherein the illumination comprises one or more patterns ([0075] discusses the spot light 106 radiating beams of light that comprise different characteristics including wavelength, spectral composition, and/or polarization). Another embodiment of Meier teaches the illumination comprising patterns ([0092] discusses and Fig. 5 shows a pattern of illumination creating a search pattern).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Meier and further modify it with the light pattern of the additional embodiment of Meier as the pattern can be used to direct the motion of the robot will allow the robot to focus on multiple indicated points. 

Regarding claim 8, Meier teaches wherein the object identification unit is operable to characterise an illuminated object by its size and/or shape ([0130] discusses the task context of step 726 including the size of the detected feature).

Regarding claim 9, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to interact with the illuminated object so as to obtain more information usable to characterise the illuminated object ([0071] discusses the task indicated including an inspection command with the example of recording ultrasonic or high resolution imagery).

Regarding claim 10, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to store information relating to the illuminated object (Fig. 7A step 712 “Store the context and task output”).

Regarding claim 11, Meier teaches wherein the information comprises a template of the illuminated object and/or an audio command associated with the illuminated object (Fig. 6A shows and [0111] discusses the storage of the context data with the data comprising sensor data, commands, actions performed with Table 1 showing an exemplary template).

Regarding claim 12, Meier teaches wherein the robot control unit is operable to generate instructions to cause the robot to interact with the illuminated object to perform a function ([0131] “The context data (e.g., the context stored at step 726 of FIG. 7B) 

Regarding claim 13, Meier teaches a method for generating instructions for a robot (Figs. 7A-7C depict a method for implementing the system depicted in Fig. 1), the method comprising: 
capturing images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area); 
identifying a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame); 
identifying an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest) ; and 
generating instructions for a robot in dependence upon the identification of the illuminated object (Fig. 7B shows step 726 which stores the context data and task indicated by the user with Fig. 7A showing how these tasks are stored to create instructions);
Meier teaches a robotic control unit identifying illuminated objects as described above but does not explicitly teach identifying an illuminated object by using supplementary data about the environment and causing the robot to illuminate one or more unrecognized objects in the environment.
using supplementary data about the environment to identify an object (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis including the object’s environment giving an example of identifying an object based on its location in a garage).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object identification context of Francis in order to improve Meier’s object recognition as Francis teaches that this can provide a more specific identification of the object making the overall system more accurate (Col. 24 lines 32-35).
Francis does not explicitly teach does not explicitly teach causing the robot to illuminate one or more unrecognized objects in the environment.
Sweeney teaches causing the robot to illuminate one or more unrecognized objects in the environment (Col. 2 lines 45-46 discuss the ultraviolet light source being used to recognize items with the light being used to recognize the item being interpreted as illuminating an unrecognized object. Further, this is considered a “wherein” clause, and therefore does not have patentable weight.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object illumination of Sweeney as Sweeney teaches that illuminating the unrecognized object can be used to identify the object which can make it easier for computer vision algorithms to automatically recognize the item (Col. 1 lines 51-65).

Regarding claim 15, Meier teaches a non-transitory machine-readable storage medium which stores computer software which when executed by a computer, causes the computer to carry out actions for generating instructions for a robot ([0079] discusses the robots comprising “processing apparatus operating computer executable code (i.e., program) implementing desired functionality” with [0114] discussing the robot of this embodiment being operated using the method illustrated in Fig. 7A), the actions comprising: 
capturing images of an environment comprising the robot ([0128] and Fig. 7B step 712 discuss obtaining an image of an area); 
identifying a predetermined illumination of an object in the captured images ([0079] discusses color processing algorithms implemented by the robots identifying a region of illumination within the image frame); 
identifying an illuminated object (Fig. 7B shows step 724 and [0129] describes identifying a salient feature within the image using image processing with [0135] discussing how the user can irradiate an object of interest) 
generating instructions for a robot in dependence upon the identification of the illuminated object (Fig. 7B shows step 726 which stores the context data and task indicated by the user with Fig. 7A showing how these tasks are stored to create instructions);
Meier teaches a robotic control unit identifying illuminated objects as described above but does not explicitly teach identifying an illuminated object by using supplementary data about the environment and causing the robot to illuminate one or more unrecognized objects in the environment.
Francis teaches using supplementary data about the environment to identify an object (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis including the object’s environment giving an example of identifying an object based on its location in a garage).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object identification context of Francis in order to improve Meier’s object recognition as Francis teaches that this can provide a more specific identification of the object making the overall system more accurate (Col. 24 lines 32-35).
Francis does not explicitly teach does not explicitly teach causing the robot to illuminate one or more unrecognized objects in the environment.
Sweeney teaches causing the robot to illuminate one or more unrecognized objects in the environment (Col. 2 lines 45-46 discuss the ultraviolet light source being used to recognize items with the light being used to recognize the item being interpreted as illuminating an unrecognized object. Further, this is considered a “wherein” clause, and therefore does not have patentable weight.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object illumination of Sweeney as Sweeney teaches that illuminating the unrecognized object can be used to identify the object which can make it easier for computer vision algorithms to automatically recognize the item (Col. 1 lines 51-65).
Regarding claim 16, Meier teaches identifying an object as described above but does not explicitly teach wherein at least one of: the supplementary data includes context information about the environment; and the context information includes one or more of what room the robot is in, and whether the robot is indoors or outdoors.
Francis teaches wherein at least one of: the supplementary data includes context information about the environment (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis including the object’s environment); and the context information includes one or more of what room the robot is in (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis of a mapped area giving an example of identifying an object based on its location in a garage where the garage is interpreted as a room), and whether the robot is indoors or outdoors.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object identification context of Francis in order to improve Meier’s object recognition as Francis teaches that this can provide a more specific identification of the object making the overall system more accurate (Col. 24 lines 32-35).

Regarding claim 17, Meier teaches identifying an object as described above but does not explicitly teach wherein the supplementary data is at least one of: pre-existing mapping data to facilitate mapping the environment; mapping data generated by the robot to facilitate mapping the environment; and the mapping data enables identifying positions and scales of one or more objects within the environment.
wherein the supplementary data is at least one of: pre-existing mapping data to facilitate mapping the environment (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis of a mapped area with Col. 4 lines 1-11 discussing receiving a map previously traversed by another robot); mapping data generated by the robot to facilitate mapping the environment (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis of a mapped area with Col. 13 lines 26-40 discussing performing a mapping function of the environment); and the mapping data enables identifying positions and scales of one or more objects within the environment (Col. 24 lines 10-35 discuss identifying objects based on contextual analysis of a mapped area giving an example of the location of an object being determined based on the map of an area as within the user’s garage and determining which of the room-associated objects may be a certain shape or size (scale)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Meier and modify it with the object identification context of Francis in order to improve Meier’s object recognition as Francis teaches that this can provide a more specific identification of the object making the overall system more accurate (Col. 24 lines 32-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hickman (US 9205886) teaches a robot mapping objects in a room to identify their position


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664